DETAILED ACTION
	This is a non-final Office action for the application filed 11/02/2020. Claims 1-9 are pending in
this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000005065, filed on 05/04/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the end effector (Page 4 Lines 8-14 Spec) and movable platform (Page 4 Lines 15-17 Spec). Similarly, character “30c” has been used to designate connectors 30c (Page 6 Lines 28-31) and a circular gasket 30c (Page 7 Lines 1-7). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “a working plane configured for deposition of extruded material”, wherein the 
Specification recites “a working plane, or deposition platform 40 is composed of conductive material and configured to be easily interchangeable; for example, this plane may provide for a support on which a sheet of conductive material guided by rollers is positioned” (See Page 5 Lines 4-5 of Specification). Therefore Specification defines a working plane, or deposition platform 40 is composed of conductive material and configured to be easily interchangeable; for example, this plane may provide for a support 
	Claim 1 recites “a pneumatic circuit configured to supply a fluid flow to extruders” wherein the Specification recites “the pneumatic circuit 120 for controlling the pneumatic extrusion comprises the pressure system 90 able to create a suitable pressure gradient and the air flow modulation system 100” (See Page 7 Lines 8-9 of Specification). Therefore Specification recites the pneumatic circuit 120 for controlling the pneumatic extrusion comprises the pressure system 90 able to create a suitable pressure gradient and the air flow modulation system 100, as corresponding structure for the claimed placeholder of “a pneumatic circuit”.
	Claim 1 recites “an electric generator… to apply a potential difference between interchangeable nozzles of the extruders and the working plane”, wherein the Specification recites “the apparatus described above is able to work using the electrospinning technique by means of the instruments present inside the structure 13 that houses the manipulator and these instruments comprise the constant voltage generator 50 and the terminals 33 necessary to be able to apply the electrical potential difference between the nozzles 31 and the working plane 40” (See Page 7 Lines 19-24). Therefore Specification defines the apparatus described above is able to work using the electrospinning technique by means of the instruments present inside the structure 13 that houses the manipulator and these instruments comprise the constant voltage generator 50 and the terminals 33 necessary to be able to apply the electrical potential difference between the nozzles 31 and the working plane 40, as corresponding structure for the claimed placeholder of “an electric generator”.
	Claim 3 recites “a respective connector to put the reservoir in fluid communication with the pneumatic circuit”, wherein the Specification recites “on the upper part of the aforesaid movable platform 20 (shown in Figure 5) there are connectors 30c in fluid communication with the respective hollow pins 30a, which allow the connection of tubes of a pneumatic circuit 120 for controlling the 
	Claim 4 recites “an insulation structure configured to receive the robotic manipulator and the working plane”, wherein the specification recites “the structure 13 is provided with an access system 13c, such as a door or porthole, which is also made of non-conductive material and has a visualization system from the outside that allows one to observe the stage of work of the device contained therein” (See Page 5 Lines 18-25). Therefore Specification defines the structure 13 is provided with an access system 13c, such as a door or porthole, which is also made of non-conductive material and has a visualization system from the outside that allows one to observe the stage of work of the device contained therein, as corresponding structure for the claimed placeholder of “an insulation structure”.
	Claim 4 recites “a controller for controlling the robotic manipulator”, wherein the Specification recites “the control of the movements of the device (reference 70 in Figure 6) is made possible by 
firmware implemented on a microcontroller 80 that allows one to take advantage of the features of the device by controlling the actuators present” (See Page 6 Lines 10-12). Therefore Specifcation defines the control of the movements of the device (reference 70 in Figure 6) is made possible by firmware implemented on a microcontroller 80 that allows one to take advantage of the features of the device by controlling the actuators present, as corresponding structure for the claimed placeholder of “a controller”. Specification further recites “during the electrospinning stage, it is possible to deposit electrospun nanofibers at a distance between the needle and working plane set by the user by means of manual control or through the communication of an entire working cycle which is interpreted by the 
	Claim 4 recites “a visualization system for enabling the robotic manipulator and the working plane to be made visible”, wherein the specification recites “this visualization system may simply consist of the side walls 13b of the structure 13 being made of optically transparent material” (See Page 5 Lines 22-25). Therefore Specification defines this visualization system may simply consist of the side walls 13b of the structure 13 being made of optically transparent material, as corresponding structure for the claimed placeholder of “a visualization system”.
	Claim 8 recites “a recirculation system for removing vapors due to solvents” wherein the Specification recites “an air recirculation system (indicated at 13e in Figure 3) avoids the leakage from the structure of any residues caused by the evaporation of solvents during the electrospinning process, and the installation of possible shielded lights would ensure excellent visibility even in the case of poor external lighting” (See Page 5 Lines 29-33). Therefore Specification defines an air recirculation system (indicated at 13e in Figure 3) avoids the leakage from the structure of any residues caused by the evaporation of solvents during the electrospinning process, and the installation of possible shielded lights would ensure excellent visibility even in the case of poor external lighting, as corresponding structure for the claimed placeholder of “a recirculation system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “having a plurality of degrees of freedom” in Claim 1 (Lines 3-4) is a relative term which renders the claim indefinite. The term “plurality of degrees of freedom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of said terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9 are rejected due to their dependency on Claim 1.
The term “microextrusion mode 
The term “electrospinning mode with active electric generator” in Claim 1 (Lines 20-21) is a relative term which renders the claim indefinite. The term “electrospinning mode” is not defined by the claim as it is unclear what constitutes such a mode, and the specification does not provide a standard for ascertaining the requisite scope of said terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites “operational anomalies” which renders the claim indefinite. The term “operational anomalies” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of said terminology, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (CN 106012052 A, see EPO Machine translation for citations), hereinafter Dai in view of Lewis et al. (US 2020/0147873 A1), hereinafter Lewis
Regarding Claim 1, Dai discloses a combined electrospinning and microextrusion apparatus (bio-printing and electrospinning technology device Technical Field Page 1 Lines 1-2), comprising a robotic manipulator having a plurality of degrees of freedom (material releasing unit 1 Figure 1), an end effector supported and movable by the robotic manipulator (heating and holding device 10 movable and supported by unit 1 Figure 1 Page 2 Detailed Ways at Bottom) , a plurality of extruders housed on the end effector (head 11 with two nozzles 12 at end of device 10 Figure 1, Bottom of Page 2), each extruder of said plurality of extruders comprising an interchangeable nozzle for extrusion of at least one material (11 and 12 can work at same time or alternatively Page 3 Lines 26-30, hydrogel material system with endolithic cells Page 3 Lines 30-37), a working plane configured for deposition of extruded material (receiving lever 15 Figure 1 Page 3 Lines 1-3), a pneumatic circuit configured to supply a fluid flow to the extruders for controlling the extrusion of material (extruder pump 8 Figure 1to extrude hydrogel material in tank 9 Page 3 Lines 7-13), and an electric generator selectively activatable to apply a Figure 1 will apply potential through electrical connection with nozzle 12 Page 3 Lines 4-6). Dai is deficient in disclosing a plurality of extruders (only references one head with two nozzles) and whereby the extruders are capable of operating selectively in microextrusion mode with inactive electric generator or in electrospinning mode with active electric generator, in an independent manner from each other.
In the analogous art, Lewis teaches a 3D printhead with first and second nozzle used to fabricate 
a three-dimensional object (Abstract). Lewis discloses the use of a first and second nozzle (plurality of extruders Abstract). Lewis teaches the advantage of multiple extruders are to increase the speed and efficiency of a 3D printing process ([0037]). It would be obvious to one of ordinary skill in the art that the holding device 10 of Dai is capable of employing a plurality of extruders as this is well known in the art and provides the advantage of an increase the speed and efficiency of a 3D printing process.
	Lewis further teaches that it is known in the art that the extruders are capable of operating in an independent manner from each other when it is disclosed that parallel electrospinning simultaneously deposits nanofibers onto a substrate from independent and separate nozzles, which may be arranged in parallel on a multinozzle movable along a substrate or other printing surface ([0005]). It is thus possible to incorporate the multinozzle (extruder) system into the material releasing of unit of Dai as it is well-known in the additive manufacturing art, in a way where the extruders are capable of operating independently of each other for the benefit of increasing the efficiency of the 3D printing process. Furthermore, it would be obvious to one of ordinary skill in the art that one extruder could operate in a microextrusion mode and another in the electrospinning mode for the purpose of precisely manufacturing specific parts of a three-dimensional manufactured object in a cost-effective manner.
	The teachings of Lewis and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device using multiple extruders to fabricate a three-dimensional 

    PNG
    media_image1.png
    583
    761
    media_image1.png
    Greyscale

Regarding Claim 2, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 1. Dai further discloses each extruder of the plurality of extruders comprises a reservoir for material (storage tank 9 for head 11 and nozzles 12 Figure 1), said reservoir being Page 4 of 8National Stage Entry of PCT/IB2019/053625removably mountable on the end effector and carrying a respective interchangeable nozzle (tank 9 mounted on holding device 10 with nozzle 12 Figure 1).
Regarding Claim 3, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 2. Dai further discloses each reservoir is mountable on a lower side of the end effector (tank on lower end of holding device vertically Figure 1), a respective connector being provided on an Figure 1).
Claims 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 106012052 A) in view of Lewis (US 2020/0147873 A1),  as applied to Claim 1 above, and further in view of Karlen (US-20170355018-A1).
Regarding Claim 4, Dai in view of Lewis disclose all of the limiations as set forth above in the rejection of Claim 1. Dai in view of Lewis disclose an insulation structure made of non-conducting material (heat insulating device 10 Figure 1) configured to receive the robotic manipulator and the working plane (receives release unit 1 and lever 15 Figure 1), a controller for controlling the robotic manipulator, the pneumatic circuit and the electric generator (control unit 6 controls all of unit 1 with pump 8 and power source 5 Figure 1). Dai in view of Lewis are deficient in disclosing a visualization system for enabling the robotic manipulator and the working plane to be made visible from outside of the insulation structure.
In the analogous art, Karlen discloses an additive manufacturing method to create a smooth 
layer in order to fabricate a three-dimensional object (Abstract). Karlen discloses a visualization system for enabling the robotic manipulator and the working plane to be made visible from outside of the insulation structure (system 100 includes an imaging system 110 which acts as a visualization system). Karlen teaches the advantage of the visualization system include being able to determine if any defects are present in each layer after deposition and/or machining from outside the build area 101 (Figure 1 and [0023]).
The teachings of Karlen and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device utilized to fabricate a three-dimensional object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dai in view of Lewis such that a visualization system for enabling 

    PNG
    media_image2.png
    715
    643
    media_image2.png
    Greyscale

Regarding Claim 5, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is configured to adjust the potential difference applied by the electric generator between the interchangeable nozzles and the working plane (control unit 6 controls power supply 5 and motor 7 for nozzles 12 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of adjusting the potential difference between the generator and nozzles as this is well-known in the art and optimizes the printing process.
Regarding Claim 6, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is configured to modulate fluid Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of moderating fluid pressure applied on the extruders as this would increase the longevity of the nozzles and reduce clogging.
Regarding Claim 7, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is further configured to adjust humidity and temperature parameters within the insulation structure (control unit 6 controls power source 5 and syringe pump 13 which affect operating parameters within device 10 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable of adjusting humidity and temperature parameters within the insulation structure, through power supply means to maintain the insulation in the system, as this would lead to a more efficient printing process.
Regarding Claim 9, Dai in view of Lewis in view of Karlen disclose all of the limiations as set forth above in the rejection of Claim 4. Dai further discloses the controller is further configured to stop the combined electrospinning and microextrusion apparatus in case of operational anomalies (control unit 6 controls entire device, including unit 1 Figure 1 Page 3 Lines 22-25). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the control unit is capable on stopping the printing process if an anomaly were to occur, as this would mitigate damage and increase longevity of the system
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 106012052 A) in view of Lewis (US 2020/0147873 A1) in view of Karlen (US-20170355018-A1), as applied to Claims 4-7 and 9 above, and further in view of DeCiccio et al. (US-20170128601-A1), hereinafter DeCiccio.
Regarding Claim 8, Dai in view of Lewis in view of Karlen disclose all of the limitations as set forth above in the rejection of Claim 4. Dai in view of Lewis in view of Karlen are deficient in disclosing a 
In the analogous art, DeCiccio teaches technology to produce three-dimensional objects in a 
sterile environment through additive manufacturing ([0018] [0025]). DeCiccio discloses a recirculation system for removing vapors due to solvents employed during use of the combined electrospinning and microextrusion apparatus from the insulation structure (HEPA filter assembly 136 used to recirculate air within chamber 125, while removing noxious fumes [0025]). Although not explicitly stated that the fumes removes are from solvents, it would be obvious to one of ordinary skill in the art that solvent fumes could be created in different printing processes, as air sterilizations are well-known in the art to purify all types of contaminants, including solvents, to create a pure environment which will lead to a more efficient printing process. DeCiccio teaches the further advantages of such a HEPA filter assembly is to create safe air for reintroduction into the outside environment via the outlet 126 ([0025]).
The teachings of DeCiccio and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with recirculation systems utilized to fabricate a three-dimensional object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Dai in view of Lewis in view of Karlen such that a recirculation system for removing vapors due to solvents employed during use of the combined electrospinning and microextrusion apparatus from the insulation structure, as the apparatus of Dai in view of Lewis in view of Karlen as such was recognized to create safe air for reintroduction into the outside environment via the outlet 126 and remove noxious fumes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754